START, C. J.
Action by the plaintiff, in his own name, to recover for injuries to his minor son by reason of the alleged negligence of the defendant. Upon the trial the. district court dismissed the action, because the complaint did not state a cause of action in favor of the plaintiff, who appeals from an order denying his motion for a new trial. “A father, or in case of his death or desertion of his family the mother, may maintain an action for the injury of the-child, and the guardian for the injury of the ward.” This has been a part of the statute law of Minnesota for more than 40 years. R. S. 1851, c. 70, § 34; G. S. 1866, c. 66, § 33 (G. S. 1894, § 5164). In Gardner v. Kellogg, 23 Minn. 463, the point was made that the father, in an action in his own name, could not recover damages sustained by his minor child by reason of injuries caused by the wrong-. ful act of the defendant, but it was decided that he could by virtue-of this statute. This is decisive of the case at bar, for the allegations of the complaint bring this case within the terms of this stat*478ute as construed in Gardner v. Kellogg. It was not necessary to allege expressly that the action was brought under the statute, and for the benefit of the child, for the complaint alleges all the necessary facts to bring the case within the terms of the statute.
The order appealed from must be reversed, and a new trial granted. So ordered.